DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/23/2022, with respect to independent claims, as amended, have been fully considered and are persuasive. 

Examiner’s Amendment
The following examiner’s amendment is necessary for a voiding an unresolved 112 rejection:

Claim 11. (Currently Amended) A method of maintaining mapping information in a solid state drive (SSD), the method comprising:
assigning a plurality of blocks to either one of a plurality of superblocks or a spare superblock;
storing a bit map associated with the one superblock in a volatile memory of the SSD, wherein the bit map indicates whether each of the plurality of blocks in the one superblock is a replacement block;
storing a block address list in the volatile memory of the SSD, the block address list storing an address of one or more replacement blocks;
storing a replacement block index associated with the one superblock in the volatile memory of the SSD, the replacement block index indicating a location of an address of a first replacement block of the one superblock in the block address list.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A solid state drive (SSD) comprising: a plurality of non-volatile memory dies, each configured to store at least one block of data associated with one of a plurality of superblocks each containing a plurality of blocks; a volatile memory; and a memory controller configured to: store a bit map associated with a first superblock of the plurality of superblocks in the volatile memory, wherein the bit map is configured to indicate whether each of the plurality of blocks is a replacement block, store a block address list in the volatile memory, the block address list is configured to store an address of one or more replacement blocks, and store a replacement block index in the volatile memory associated with the first superblock of the plurality of superblocks, []";
Since, no prior art was found to teach: ”the replacement block index corresponding to a location of an address of a first replacement block of the first superblock in the block address list” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claim 11, the claim recites essentially similar limitations as in claim 1;
For dependent claims 2-10 and 12-20, the claims are allowed due to their dependency on allowable independent claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen (US 2020/0034080 A1) teaches superblocks bitmaps and replacement blocks but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114